DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 3/6/19. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

2.	Claims 1-20 are pending.
3.	Claims 1-20 are rejected.

Drawings
4.	The drawings filed on 3/6/19 are acceptable.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 3/6/19 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
   
Claim Objections
6.	Claim 15-20 is objected to because of the following informalities:  Claim 15 states “determining which machine learning model from among the number of models is best suited device profile according to a set of model policies”.  The underlined portion appears to be missing language consistent with the other independent claims, thus viewed as a typo.  The language missing appears to be “for the”.  Such that the limitation would read, “determining which machine learning model from among the number of models is best suited “for the” device profile according to a set of model policies”. Claims 16-20 depend on claim 15 and thus objected to for the same reasons. Appropriate correction is required.

         Examiner Comment
7.	Examiner is not providing a 101 Rejection due to paragraph 66 of the Applicants disclosure which defines the computer-readable storage medium as not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 4-7, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., (Chu), US PGPub. No.: 20180060759 applied to claims above, in view of Novielli et al., (Novielli), US Patent No.: 10754912.

 	As per claim 1, Chu teaches a method of distributing machine learning models to electronic devices, (models can be developed, deployed, and managed in an at least partially automated manner) (para. 35) the method comprising: 
The system may create (build) the new model based on one or more parameters; tool builds models) (para. 43, 184) and storing the models on a server, (The servers 2004a-n can locally store the models 2010a-n or store the models in a model repository 2012) (para. 212) wherein each model is customized, (the system may determine that the training data is compatible with a certain model (hence, customized). The system can then transform the data into the different data format to improve the resulting (hence, individual) model) (para. 39) to different device and user requirements, (user can request that a model be built and can select certain (different) high-level parameters (device and user requirements) for the model) (para. 35); 
receiving, by the server, a request for a machine learning model, (a model-building dispatcher 2002 for receiving a model-building request and forwarding the model-building request to a server, such as servers 2004-n, capable of handling the model-building request (request for a machine learning model)) (para. 210) from an electronic device, (user request via interface (electronic device (client)) (para. 35, 54),
determining, by the server, which machine learning model from among the number of models is best suited, (The system can then compare the candidate models to determine the best model among multiple candidate models according to a predefined criterion (policy)) (para. 166) for the device profile according to a set of model policies, (Examples of the predefined criteria (comprising device profile, i.e. power and memory) can include (i) an accuracy threshold, (ii) a processing-power threshold, (iii) a memory usage threshold, (iv) compliance with a regulatory standard, (v) compliance with an organizational standard or rule (policy), (vi) compliance with a legal rule (policy), (vii) compliance with a user-defined rule) (para. 169); 
selecting, by the server, the machine learning model best, for the device profile, (para. 166, 169); and wherein the request includes a device profile of device attributes and user characteristics, (the system can receive the parameters as user input or from a client device (e.g., as part of a model-building request), wherein parameters can include number of nodes and features of a neural network (hence, profile of device attributes); wherein user selecting certain high level parameters for the model are also viewed as user characteristics; also user characteristic via user need not know the specific details underlying the model-building process) (para. 35, 187)
Chu does not specifically teach models is customized to different device and user requirements; downloading, by server, the selected machine learning model to the electronic device. 
However, Novielli teaches models is customized to different device, (via feedback received from the user devices) (col. 5, lines 28-30; col. 6, lines 6-12) and user requirements, (via user favorites, user search history, user profile; customized to user requirements via tailoring) (col. 5, lines 64-col. 6, line 3); downloading, by server, the selected machine learning model to the electronic device, (This system 106 (comprised of server) can utilize data collected from user devices as feedback 118 to train and update the machine learning models and distribute (download) 128 them to the user devices 102. Novielli also teaches building, by an artificial intelligence system, a number of machine learning models, (the model creation process 122 can utilize a supervised learning technique to update a trained machine learning model or create a new machine learning model) (col. 7, lines 5-8).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu and Novielli such that the machine learning model 114 is to further tailor the list of prefetch candidates using local data such as user specific data in order to make it more likely that whatever is prefetched from the search system 104 is not “wasted” but matches what would have been retrieved by the completed query), (Novielli; col. 4, lines 53-58).

 	As per claim 2, the method of claim 1, 
Chu does not specifically teach wherein the server uses A/B testing to determine the machine learning model best suited to run on the electronic device.
However, Novielli teaches wherein the server uses A/B testing to determine the machine learning model best suited to run on the electronic device, (col. 6, lines 32-39).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu and Novielli such that the machine learning model 114 is to further tailor the list of prefetch candidates using local data such as user specific data in order to make it more likely that whatever is prefetched from the search system 104 is not “wasted” but matches what would have been retrieved by the completed query), (Novielli; col. 4, lines 53-58).
 
 	As per claim 4, the method of claim 1, Chu teaches wherein the model policies match, (via set of rules (policies) specific to building tools and templates which have set of rules) (para. 43) each of the number of models to specific device attributes, (via ensure that the models are compatible with new software (device attribute)) (para. 40) and user characteristics, (the system may determine that the training data is compatible with a certain model; the system can analyze the training data to determine that the training data has ages of humans as numeric values between 1 and 100. But the system may recognize that certain types of models perform better with ages presented as grouped values rather than individual values) (para. 38, 39, 40). 

 	As per claim 5, the method of claim 1, Chu teaches updating the model according to performance data, (para. 36); receiving performance data for the model and updating the model policies according to the performance data, (para. 39).
Chu does not specifically teach further comprising: receiving performance data for the downloaded model from the electronic device; and updating the model policies and model accuracy according to the performance data.  
However, Novielli teaches receiving performance data for the downloaded model from the electronic device, (This system can utilize data collected from user devices (electronic device) as feedback (performance data) to train and update the machine learning models and distribute (download) them to the user devices) (col. 2, liens 30-32); and updating the model policies and model accuracy according, (abstract), to the performance data, (performance of a test machine learning model triggers updating the machine learning model to a wider group (comprises policies)
 of users (via A/B testing; Thus, when a test machine learning model (i.e., model A) performance exceeds another deployed model (i.e., model B), the A model can be deployed (thus, guidelines/policies updated) to replace the B model, thus model accuracy updated (col 6, lines 32-38).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu and Novielli such that the machine learning model 114 is to further tailor the list of prefetch candidates using local data such as user specific data in order to make it more likely that whatever is prefetched from the search system 104 is not “wasted” but matches what would have been retrieved by the completed query), (Novielli; col. 4, lines 53-58).

 	As per claim 6, the method of claim 5, further comprising: Chu teaches retuning the machine learning models, (retraining) (para. 36) stored on the server, (para. 163, 212) according to the performance data, (retraining/retuning when new software (performance data) is added; also ensuring the models are compatible (hence, performance data as well) with new software) (para. 40).  

 	As per claim 7, the method of claim 1, Chu teaches wherein the electronic device comprises one of: a mobile device; an edge device; or an IoT device, (para. 48).  
 
 	As per claim 15, Chu teaches A computer program product for distributing machine learning models to electronic devices, (para. 5, 35, 50) the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a number of processors to cause the computer to perform the steps (para. 5, 35, 50) of:


 	As per claim 16, the computer program product of claim 15, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.
  
 	As per claim 18, the computer program product of claim 15, it is rejected based on the analysis of claim 4 due to the similarity of the limitations.  

 	As per claim 19, the computer program product of claim 15, further comprising instructions (para. 5, 35, 50); The remainder of the limitations are rejected based on the analysis of claim 5, due to the similarity of the limitations.  

 	As per claim 20, the computer program product of claim 19, further comprising instructions (para. 5, 35, 50); The remainder of the limitations are rejected based on the analysis of claim 6, due to the similarity of the limitations.

11.	Claims 3, 8-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., (Chu), US PGPub. No.: 20180060759 applied to claims above, in view of Novielli et al., (Novielli), US Patent No.: 10754912 and further in view of Camhi et al., (Camhi), US PGPub. No.: 20200017124.

 	As per claim 3, the method of claim 1, 
(para. 83, 92); comparing the updated profile to the model policies, (machines can use models to analyze data from sensors and other electronic devices to derive important information from the data; the system can analyze the training data to determine a characteristic (profile) of the training data. An example of the characteristic can include whether the training data is compatible or incompatible with a certain model or model-building tool; Computing environment 214 may collect, analyze (compare) or store data from client device operations (hence, device profile).  Such data may influence communication routing to the devices within computing environment among other actions.) (para. 3, 38, 65); Chu teaches determining if a new machine learning model is available, (para. 184).
Chu does not specifically teach determining if a new model is available to download; and if a new model is available, downloading the new model to the electronic device. 
However, Novielli teaches determining if a new model is available to download; and if a new model is available, downloading the new model to the electronic device, (via updating the machine learning models (thus new model) and distributing (downloading)) (col. 6, lines 6-12).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu and Novielli such that the machine learning model 114 is to further tailor the list of prefetch candidates using local data such as user specific data in order to make it more likely (Novielli; col. 4, lines 53-58).
	Neither Chu nor Novielli teaches comprising, each time the electronic device connects with the server: updating the profile according to new data received from the electronic device.
Camhi teaches comprising each time the electronic device connects with the server: updating the profile according to new data received from the electronic device, (para. 85).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu, Novielli and Camhi such that by training using the baseline measurements 115, the model training module 230 can set or adjust the one or more parameters of the behavior model. The model training module 230 can repeat the training of the behavior model until the one or more parameters reach convergence, (Camhi; para. 69).

	As per claim 8, Chu teaches a system for distributing machine learning models to electronic devices, (para. 35) the system comprising: 
a bus system, (link) (para. 71); 
Build a number of machine learning models, (The system may create the new model based on one or more parameters; tool builds models) (para. 43, 184) and storing the models on a server, (The servers 2004a-n can locally store the models
2010a-n or store the models in a model repository 2012) (para. 212) wherein each model is customized, (the system may determine that the training data is compatible with a certain model (hence, customized). The system can then transform the data into the different data format to improve the resulting (hence, individual) model) (para. 39) to different device and user requirements, (user can request that a model be built and can select certain (different) high-level parameters (device and user requirements) for the model) (para. 35); 
receive a request for a machine learning model, (a model-building dispatcher 
2002 for receiving a model-building request and forwarding the model-building 
request to a server, such as servers 2004-n, capable of handling the model-building 
request (request for a machine learning model)) (para. 210) from an electronic device, (user request via interface (electronic device (client)) (para. 35, 54),
determine which machine learning model from among the number of models is best suited, (The system can then compare the candidate models to determine the best model among multiple candidate models according to a predefined criterion (policy)) (para. 166) for the device profile according to a set of model policies, (Examples of the predefined criteria (comprising device profile, i.e. power and memory) can include (i) an accuracy threshold, (ii) a processing-power threshold, (iii) a memory usage threshold, (iv) compliance with a regulatory standard, (v) compliance with an organizational standard or rule (policy), (vi) compliance with a legal rule (policy), (vii) compliance with a user-defined rule) (para. 169); 
select the machine learning model best suited for the device profile, (para. 166, 169); 

However, Novielli teaches models is customized to different device, (via feedback received from the user devices) (col. 5, lines 28-30; col. 6, lines 6-12) and user requirements, (via user favorites, user search history, user profile; customized to user requirements via tailoring) (col. 5, lines 64-col. 6, line 3); downloading, by server, the selected machine learning model to the electronic device, (This system 106 (comprised of server) can utilize data collected from user devices as feedback 118 to train and update the machine learning models and distribute (download) 128 them to the user devices 102. Novielli also teaches building, by an artificial intelligence system, a number of machine learning models, (the model creation process 122 can utilize a supervised learning technique to update a trained machine learning model or create a new machine learning model) (col. 7, lines 5-8). Novielli also teaches bus system, (col. 14, line 59-60). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu and Novielli such that the machine learning model 114 is to further tailor the list of prefetch candidates using local data such as user specific data in order to make it more likely that whatever is prefetched from the search system 104 is not “wasted” but matches what would have been retrieved by the completed query), (Novielli; col. 4, lines 53-58).
Neither Chu nor Novielli specifically teaches a storage device connected to the bus system, wherein the storage device stores program instructions; a number of 
However, Camhi teaches a storage device connected to the bus system, wherein the storage device stores program instructions; a number of processors connected to the bus system, wherein the number of processors execute the program instructions (para. 96).

As per claim 9, the system of claim 8, 
Chu does not specifically teach wherein the server uses A/B testing to determine the machine learning model best suited to run on the electronic device.
However, Novielli teaches wherein the server uses A/B testing to determine the machine learning model best suited to run on the electronic device, (col. 6, lines 32-39).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu and Novielli such that the machine learning model 114 is to further tailor the list of prefetch candidates using local data such as user specific data in order to make it more likely that whatever is prefetched from the search system 104 is not “wasted” but matches what would have been retrieved by the completed query), (Novielli; col. 4, lines 53-58)..
  
As per claim 10, the system of claim 9, wherein the number of processors further execute program instructions, (para. 5, 35, 50); 
The remainder of the limitations are rejected based on the analysis of claim 3, due to the similarity of the limitations.  

 	As per claim 11, the system of claim 8, Chu teaches wherein the model policies match, (via set of rules (policies) specific to building tools and templates which have set of rules) (para. 43) each of the number of models to specific device attributes, (via ensure that the models are compatible with new software (device attribute)) (para. 40) and user characteristics, (the system may determine that the training data is compatible with a certain model; the system can analyze the training data to determine that the training data has ages of humans as numeric values between 1 and 100. But the system may recognize that certain types of models perform better with ages presented as grouped values rather than individual values) (para. 38, 39, 40). 
 
 	As per claim 12, the system of claim 8, Chu teaches updating the model according to performance data, (para. 36); receiving performance data for the model and updating the model policies according to the performance data, (para. 39).
Chu does not specifically teach further comprising: receiving performance data for the downloaded model from the electronic device; and updating the model policies and model accuracy according to the performance data.  
However, Novielli teaches receiving performance data for the downloaded model from the electronic device, (This system can utilize data collected from user devices (electronic device) as feedback (performance data) to train and update the machine learning models and distribute (download) them to the user devices) (col. 2, liens 30-32); and updating the model policies and model accuracy according, (abstract), to the performance data, (performance of a test machine learning model triggers updating the machine learning model to a wider group (comprises policies)
 of users (via A/B testing; Thus, when a test machine learning model (i.e., model A) performance exceeds another deployed model (i.e., model B), the A model can be deployed (thus, guidelines/policies updated) to replace the B model, thus model accuracy updated (col 6, lines 32-38).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chu and Novielli such that the machine learning model 114 is to further tailor the list of prefetch candidates using local data such as user specific data in order to make it more likely that whatever is prefetched from the search system 104 is not “wasted” but matches what would have been retrieved by the completed query), (Novielli; col. 4, lines 53-58).  

 	As per claim 13, the system of claim 12, Chu teaches wherein the number of processors further execute program instructions, (para. 5, 35, 50); to retune the machine learning models, (retraining viewed as retuning) (para. 36) stored on the server, (para. 163, 212) according to the performance data, (retraining/retuning when new software (performance data) is added; also ensuring the models are compatible (hence, performance data as well) with new software) (para. 40).
	  
 	As per claim 14, the system of claim 8, Chu teaches wherein the electronic device comprises one of: a mobile device; an edge device; or an IoT device, (para. 48).  

 	As per claim 17, the computer program product of claim 16 further comprising instructions, (para. 5, 35, 50); The remainder of the limitations are rejected based on the analysis of claim 3, due to the similarity of the limitations.  

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. Vasseur, US Patent No.: 9413779, col. 2, lines 37-47.  See form 892.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                       3/2/22